DETAILED ACTION
Summary
This Office action is in response to reply dated July 27, 2022.  Claims 1, 2 and 5-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following amendments address typographical errors.

Amendments to claims dated July 27, 2022:
16.	(Currently Amended)	The computer-implemented method of claim 15, wherein a second distraction level is assigned for the driver in response to the head direction and the eye gaze direction indicating that the driver is currently not looking through the windshield of the first vehicle and is looking toward a front passenger seat of the first vehicle or toward a lap of the driver, wherein the second distraction level represents more distraction than the first distraction level.  

17.	(Currently Amended) The computer-implemented method of claim 16, wherein a third distraction level is assigned for the driver in response to the head direction and the eye gaze direction indicating that the driver is currently not looking through the windshield of the first vehicle and is looking toward a rear of the first vehicle, wherein the third distraction level represents more distraction than the second distraction level.

Allowable Subject Matter
Claims 1, 2 and 5-26 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Morimoto, Gunaratne, Schottland, Yamashiro, and Levkova, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687